     Case: 1:16-cv-04216 Document #: 131 Filed: 04/26/20 Page 1 of 2 PageID #:749




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


DEANDRE CRAWFORD,                                     )
         Plaintiff,                                   )
                                                      )
v.                                                    )      No. 1:16-cv-04216
                                                      )
                                                      )      Hon. Mary Rowland
WENDY DYBAS,                                          )
         Defendant.                                   )

                                       STATUS REPORT

        On April 16, 2002, the Court issued a minute order and directed the counsel to confirm

whether Plaintiff wanted to attend the pretrial conference (Dkt. 129). The Plaintiff indicated even

earlier, shortly before the February trial date was rescheduled, that he changed his mind about

attending the pretrial conference and that he wanted his appearance waived. The counsel spoke

to Plaintiff again on April 21, 2020 and the Plaintiff confirmed his appearance should be waived

and that the pretrial conference could proceed without him. In light of this, the counsel did not

inquire with the Lawrence Correctional Facility whether video conference would be even

possible.



                                                             Respectfully submitted,



                                                             William Murphy



William P. Murphy
Attorney for Defendant
53 W. Jackson Blvd
                                                 1
   Case: 1:16-cv-04216 Document #: 131 Filed: 04/26/20 Page 2 of 2 PageID #:750




Suite 1615
Chicago, Illinois 60604
(312) 697-0022




                              CERTIFICATE OF SERVICE

       I hereby certify that foregoing was served on April 26, 2020, in accordance with
Fed.R.Crim.P.49, Fed.R.Civ.P.5, LR 5.5, and the General Order on Electronic Case Filing (ECF)
pursuant to the district court's system as to ECF Filers.



                                                                       /s/William P. Murphy
                                                                          William P. Murphy
                                                                         53 W. Jackson Blvd
                                                                                   Suite 1615
                                                                      Chicago, Illinois 60604
                                                                             (312) 697-0022




                                              2
